Citation Nr: 0740065	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a low 
back disability.

2.  Entitlement to service connection for left sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina.

The Board acknowledges that the veteran has been granted a 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU).  However, a 
TDIU claim is a matter separate from the adjudication of 
schedular and extraschedular rating claims.  Even if a TDIU 
rating is awarded, the veteran is still entitled to fair 
adjudication of those other claims.  See, e.g., Colayong v. 
West, 12 Vet. App. 524, 537 (1999).

The Court of Appeals for Veterans Claims has ruled that the 
Board is obligated to "seek out all issues [that] are 
reasonably raised from a liberal reading of the documents or 
oral testimony submitted prior to the BVA decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000).

At his Board hearing, the veteran contended that he has had a 
cervical spine problem for over 30 years, and that he has 
current disability attributable to a cervical spine injury 
that by his account would date back to active service.  This 
raises the issue of whether new and material evidence has 
been received to reopen a claim for service connection for a 
cervical spine disability.  See July 2007 Board hearing 
transcript (Tr.) at 9.  This matter is referred to the RO for 
appropriate action. 

In correspondence dated in October 2006, the veteran wrote 
that his spouse had applied for education benefits under 
Chapter 35.  This matter is also referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a rating in excess of 60 percent for his 
service-connected low back disability.  In a June 2006 VA 
Form 646, the veteran's representative indicated that the 
veteran was seeking a schedular rating of 100 percent.  At 
his July 2007 Board hearing, the veteran's representative 
argued for an extraschedular evaluation. See July 2005 Board 
hearing transcript (Tr.) at page 2.

At his Board hearing, the veteran indicated that he had 
applied for Social Security Administration (SSA) disability 
benefits in the year 2002 but that the benefits had been 
denied.  Tr. at pp. 3-4.  Although the veteran's claims on 
appeal were received in April 2004, the SSA records may 
contain medical examination and opinion evidence as to 
whether there are any unusually severe functional limitations 
attributable to his service-connected low back disability.  
As a result, these records may be helpful in adjudication of 
the veteran's claim for an increased rating.

As the RO noted in its March 2006 supplemental statement of 
the case (SSOC), in the veteran's September 2005 VA Form 9, 
he identified a "VA medical examination of September 12, 
2005 [that] was performed by an orthopedic doctor."  The RO 
informed the veteran in the SSOC that it could not locate 
such an examination in the veteran's electronic medical 
records.  The RO should seek clarification from the veteran 
on the matter and again seek to obtain the records of any 
such examination, if the veteran continues to assert that 
such an examination occurred.

Also at his Board hearing, the veteran identified records of 
treatment at Tripler Army Hospital for urological problems 
(Tr. at 7) (see 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243, General Rating Formula for Disabilities of the Spine, 
Note (1)) and records of treatment for low back problems 
through the VA healthcare system Honolulu, including a recent 
MRI of the back (Tr. at 8), that have not been obtained.  
These records would also be helpful in adjudicating his 
appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, in October 2004, the RO denied the veteran's 
claim for service connection for left sciatica.  The Board 
construes the veteran's November 2004 correspondence on this 
issue as a notice of disagreement with that decision.  In 
light of the present procedural posture of this issue, the 
Board is obligated to remand the matter for proper 
development, to include issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Finally, the Board notes that the most recent VA examination 
of the veteran's low back contained the claims files was 
conducted in October 2004, over three years ago.  A new 
examination of the veteran's back would be useful in 
ascertaining the current severity of his service-connected 
low back disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action, 
including issuance of a Statement of the 
Case, on the appeal initiated by the 
veteran from the October 2004 rating 
decision addressing the issue of 
entitlement to service connection for left 
sciatica.  The Statement of the Case 
should include consideration of a March 
2002 VA medical opinion that the veteran 
has radiculopathy associated with his 
herniated disc and compression fracture at 
L1; a January 2004 assessment that he has 
"chronic pain syndrome secondary to 
degenerative disc disease, lumbar spine 
with radiculopathy; and the October 2004 
VA examiner's finding that "the sciatica 
is secondary to the [veteran's] lumbar 
radiculopathy."  If entitlement to 
service connection for left sciatica 
remains denied, the veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his low back 
disability.  After any required releases 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include records 
of treatment at Tripler Army Hospital, 
including but not limited to urological 
records of treatment; and records of 
treatment received through the VA health 
care system in Honolulu, Hawaii.

Also, the RO should seek clarification from 
the veteran on the matter of the September 
12, 2005, VA orthopedic examination 
described in his October 2005 VA Form 9, 
and again seek to obtain the records of any 
such examination if the veteran continues 
to assert that such an examination 
occurred. 

3.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.

4.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility  for the 
veteran to be afforded a VA compensation 
examination for the purpose of determining 
the current severity of his service-
connected low back disability.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.
 
The examiner should perform full range of 
motion studies of the thoracolumbar spine 
and comment on the functional limitations 
of the service-connected thoracolumbar 
spine disability caused by pain, flare-ups 
of pain, weakness, fatigability, and 
incoordination.  Any additional functional 
limitation should be expressed as 
limitation of motion of the thoracolumbar 
spine.  

Specifically, after determining the range 
of motion of the thoracolumbar spine, the 
examiner should opine whether it is at 
least as likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination. 

If possible, the examiner should also 
provide an estimate as to the total 
duration, if any, in weeks, that the 
veteran has been incapacitated due to his 
low back disability over the past 12 
months.

The examiner should also discuss the 
functional limitation imposed by the 
veteran's pain medications (a March 2002 VA 
medical opinion describes drowsiness due to 
the veteran's pain medications), and any 
urological or other neurological symptoms 
attributable to his service-connected low 
back disability.

5.  Readjudicate the issue of entitlement 
to a rating in excess of 60 percent for a 
low back disability, to include 
consideration of whether referral to the 
Director, Compensation and Pension, for 
extraschedular consideration, is warranted 
in this matter.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



